DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 25, 2022 has been entered.

Response to Amendment
Claims 21, 23-29, 31-35 and 37-43 are pending in this application. Claims 21, 25-26, 28-29, 33-34, 37-39 and 43 have been amended. No claim has been canceled or newly added.

Response to Arguments
Applicant’s arguments with respect to claims 21, 29 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong et al (US 20040266435 A1) in view of Ma et al (US20140344620A1, PUB date: Nov 20, 2014), and further in view of KIM et al (US20170366962A1, Foreign KR1020160077429A Priority Date: Jun 21, 2016), Ni et al (US 20160183177 A1) and Chang et al (US 20100304782 A1, Priority Date: May 28, 2009).


Regarding claim 21 (Currently Amended), de Jong’435 discloses a data connection establishment method performed by an application processor (AP) (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the data connection establishment method comprises: 
sending a network searching instruction to a communications processor (CP) (see, fig. 5 and 11, access stratum manager working with access stratums , par 0035, 0054. Noted: ASM module 1010 includes the access stratum manager software and any associated hardware, and software implies processor implemented), wherein the network searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network (see, NAS 1108 instructs the access stratum manager 1110 to generate a RAT PLMN search request signal 1640 which including PLMNs and other parameters from SIM device to search for any acceptable cell and instructs active access stratum to camp on the strongest cell in selected PLMN for packet switch service, par 0047, 0054-0058); 
receiving the SIM card status change information and the network status change information from the CP after sending the network searching instruction (Note, fig. 11-12, initiated by the PLMN selection procedure in fig.11, NAS receives request (1770) to require data from USIM/SIM device of selected access stratum via access stratum manager and responses the request (1780), receives list of located PLMNs and the failure code if the selected PLMN is not located by the active access stratum, par 0057-0059. Note: request of requiring data from SIM device implies SIM card status, the network status change from idle(before power on) to failure); 
determining a PLMN based on the SIM card status change information (see, NAS 1108 determines the highest priority PLMN/RAT as selected PLMN with acquired PLMNs and other acquired data from SIM device, par 0056-0058. Note: request of requiring data from SIM device implies SIM card status now changed to activated after startup, par 0058); 
determining, based on the network status change information, that the CP successfully registered the PS data service (see, active access stratum camp on one of the located PLMNs to provide packet switch service and return failure code with list of located PLMNs to NAS via access stratum manager if the selected PLMN not located, par 0047, 0057); and 
sending a data connection establishment instruction to the CP based on the PLMN, wherein the data connection establishment instruction instructs the CP to establish a data connection to the found network (see, NAS receives a command to establish a communication link between device application and a network by selecting the highest priority PLMN, and causes access stratum manager to activate one of the access stratum to provide air link for PS (packet switched) according to list of located PLMNs, par 0041, 0047, 0054, 0056-0059. Note: implies found networks from list of located PLMNs when selected PLMN is not located by the active access stratum and implies selecting one of the found networks via selecting PLMN according to priority, par 0057).
De Jong’435 discloses all the claim limitations but fails to explicitly teach: 
receiving a switch-on instruction to start up the AP;
receiving the SIM card status change information and the network status change information from the CP after sending the network searching instruction, wherein the SIM card status change information informs the AP that the AP can send the CP an instruction for querying information about the SIM card;
sending, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to a communications processor (CP), wherein the network searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC);

However Ma’620 from the same field of endeavor (see, fig. 4, a startup method applied to communication terminal, par 0222) discloses: receiving a switch-on instruction to start up the AP (see, fig. 4 and 10, receive a startup signal to trigger terminal to perform a startup, and supply power to components of the terminal including application processor and communication processor, par 0223-0225 and 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ma’620 into that of De Jong’435. The motivation would have been to provide quicker startup method to terminal comparing with prior art (par 0235).
The combination of De Jong’435 and Ma’620 discloses all the claim limitations but fails to explicitly teach: 
receiving the SIM card status change information and the network status change information from the CP after sending the network searching instruction, wherein the SIM card status change information informs the AP that the AP can send the CP an instruction for querying information about the SIM card;
sending, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to a communications processor (CP), wherein the network searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However KIM’962 from the same field of endeavor (see, fig. 1, UE in wireless network includes an application processor (AP) 110, a communication processor (CP) 120 and an embedded universal integrated circuit card (eUICC) 130, par 0035-0036) discloses:
receiving the SIM card status change information (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (enable or disable) in the eUICC (SIM) and if SIM is inserted-state when there is no enabled profile after power-on from power-off, par 0058, 0060 and 0064. Noted, SIM status change from initial state (when power-off) to SIM is inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile is installed or enabled) and the network status change information (see, fig. 1, management module verify an eUICC  when out of service (OOS) state or departs from a shadow area, par 0058. Noted, AP receives status change (from reset state when power-off to OOS state after power-on or departs from a shadow area) from CP by virtue of management module (LPA) implemented in AP and NAS performs network search controlled by CP, par 0037, 0058, 0074) from the CP after sending the network searching instruction (see, fig. 1 and 3, management module on AP determined that there is no enabled profile in the eUICC (SIM) when power-on and CP search RAT (implies CP receives instruction from AP for search) by virtue NAS performs network search controlled by CP, UE performs limited camping when normal service is unavailable (OOS); management module on AP determines profile is installed or enabled in eUICC (SIM) if UE departs from a shadow area, par 0037, 0058, 0061, 0064, 0074), wherein the SIM card status change information (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (installed, enable or disable) in the eUICC (SIM) and if SIM is inserted-state when there is no enabled profile after power-on from power-off, par 0058, 0060 and 0064. Noted, SIM status change from initial state (when power-off) to SIM at inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile is installed or enabled. Noted further, NO SIM state of a terminal into which an eSIM is loaded, par 0008) informs the AP that the AP can send the CP an instruction for querying information about the SIM card (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (disable state) in the eUICC (SIM) when there is no enabled profile after power-on, then obtains the enable state of profile after UE departs from an out of service (OOS), perform a communication function based on the enabled profile of eUICC(SIM) if profile at enabled state (implies AP fetch information of the profile through CP since management module on AP and CP connects with eUICC(SIM) ), par 0009, 0058, 0060 and 0063-0064, 0066. Noted, SIM status change from initial state (when power-off) to SIM is inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile installed or enabled state when UE departs from an out of service (OOS)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by KIM’962 into that of De Jong’435 modified by Ma’620. The motivation would have been to process a NO SIM state of a terminal into which an eSIM is loaded (par 0008).
The combination of De Jong’435, Ma’620 and KIM’962 discloses all the claim limitations but fails to explicitly teach: 
sending, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to a communications processor (CP), wherein the network searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However Ni’177 from the same field of endeavor (see, fig. 1, method for searching network at startup, par 0054) discloses: sending, in response to receiving the switch-on instruction to start up the AP (see, power on application processor,  par 0120), a network searching instruction to a communications processor (CP) (see, application processor send network searching instruction to communications processor after power on with service program loaded, par 0120), wherein the network searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network (see, performs 4G network registration after CP obtains the network work searching instruction, par 0064-0065, 0076. Noted, 4G network is Packet switched network and registration of service in 4G including packet switched data service), and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP (see, fig. 2, application processor sends network searching instruction to communications processor after powered on with service program loaded without any feedback or report from CP, par 0077-0087, 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ni’177 into that of De Jong’435 modified by Ma’620 and KIM’962. The motivation would have been to avoid wait too long time for the AP loading service programs before the CP searching networks (par 0006).
The combination of De Jong’435, Ma’620, KIM’962 and Ni’177 discloses all the claim limitations but fails to explicitly teach: PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: PLMN contains mobile country code (MCC) and a mobile network code (MNC) (see, PLMN code comprises a Mobile Country Code ( MCC) and a Mobile Network Code ( MNC), and indicates which network operator provides communication services, par 0041). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chang’782 into that of De Jong’435 modified by Ma’620, KIM’962 and Ni’177. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).


Regarding claim 29 (Currently Amended), de Jong’435 discloses a terminal device (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), comprising:
a communications bus (see, fig. 5, communication connection between NAS module and ASM module, par 0035);  
a communications processor (CP) (see, Fig. 5, ASM module running access stratum manager software working with UMTS access module 1012 and GSM access module, par 0035); and  
an application processor (AP) coupled to the CP using the communications bus (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) and configured to: 
receive a switch-on instruction (see, device is initialized at start-up and stack request signals send to access stratums, par 0052); and 
send a network searching instruction to the CP, wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction (see, NAS 1108 instructs the access stratum manager 1110 to generate a RAT PLMN search request signal 1640 which including PLMNs and other parameters from SIM device to search for any acceptable cell and instructs active access stratum to camp on the strongest cell in selected PLMN for packet switch service, par 0047, 0054-0058), 
wherein the AP (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) is further configured to: 
receive the SIM card status change information and the network status change information from the CP after sending the network searching instruction (Note, fig. 11-12, initiated by the PLMN selection procedure in fig.11, NAS receives request (1770) to require data from USIM/SIM device of selected access stratum via access stratum manager and responses the request (1780), receives list of located PLMNs and the failure code if the selected PLMN is not located by the active access stratum, par 0057-0059. Note: request of requiring data from SIM device implies SIM card status, the network status change from idle(before power on) to failure); 
determine a PLMN of a SIM card based on the SIM card status change information (see, NAS 1108 determines the highest priority PLMN/RAT as selected PLMN with acquired PLMNs and other acquired data from SIM device, par 0056-0058. Note: request of requiring data from SIM device implies SIM card status now changed to activated after startup, par 0058); 
determine, based on the network status change information, that the CP successfully registers the PS data service (see, active access stratum camp on one of the located PLMNs to provide packet switch service and return failure code with list of located PLMNs to NAS via access stratum manager if the selected PLMN not located, par 0047, 0057); and 
send a data connection establishment instruction to the CP based on the PLMN, and 5Atty. Docket No. 4657-58700 (85180456US08) wherein the CP is configured to establish a data connection to the found network based on the data connection establishment instruction (see, NAS receives a command to establish a communication link between device application and a network by selecting the highest priority PLMN, and causes access stratum manager to activate one of the access stratum to provide air link for PS (packet switched) according to list of located PLMNs, par 0041, 0047, 0054, 0056-0059. Note: implies found networks from list of located PLMNs when selected PLMN is not located by the active access stratum and implies selecting one of the found networks via selecting PLMN according to priority, par 0057).

De Jong’435 discloses all the claim limitations but fails to explicitly teach: 
receive a switch-on instruction to start up the AP;
receive the SIM card status change information and the network status change information from the CP after sending the network searching instruction, wherein the SIM card status change information informs the AP that the AP can send the CP an instruction for querying information about the SIM card;
send, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to the CP, wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However Ma’620 from the same field of endeavor (see, fig. 4, a startup method applied to communication terminal, par 0222) discloses: receive a switch-on instruction to start up the AP (see, fig. 4 and 10, receive a startup signal to trigger terminal to perform a startup, and supply power to components of the terminal including application processor and communication processor, par 0223-0225 and 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ma’620 into that of De Jong’435. The motivation would have been to provide quicker startup method to terminal comparing with prior art (par 0235).
The combination of De Jong’435 and Ma’620 discloses all the claim limitations but fails to explicitly teach: 
receive the SIM card status change information and the network status change information from the CP after sending the network searching instruction, wherein the SIM card status change information informs the AP that the AP can send the CP an instruction for querying information about the SIM card;
send, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to the CP, wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However KIM’962 from the same field of endeavor (see, fig. 1, UE in wireless network includes an application processor (AP) 110, a communication processor (CP) 120 and an embedded universal integrated circuit card (eUICC) 130, par 0035-0036) discloses:
receiving the SIM card status change information (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (enable or disable) in the eUICC (SIM) and if SIM is inserted-state when there is no enabled profile after power-on from power-off, par 0058, 0060 and 0064. Noted, SIM status change from initial state (when power-off) to SIM is inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile is installed or enabled) and the network status change information (see, fig. 1, management module verify an eUICC  when out of service (OOS) state or departs from a shadow area, par 0058. Noted, AP receives status change (from reset state when power-off to OOS state after power-on or departs from a shadow area) from CP by virtue of management module (LPA) implemented in AP and NAS performs network search controlled by CP, par 0037, 0058, 0074) from the CP after sending the network searching instruction (see, fig. 1 and 3, management module on AP determined that there is no enabled profile in the eUICC (SIM) when power-on and CP search RAT (implies CP receives instruction from AP for search) by virtue NAS performs network search controlled by CP, UE performs limited camping when normal service is unavailable (OOS); management module on AP determines profile is installed or enabled in eUICC (SIM) if UE departs from a shadow area, par 0037, 0058, 0061, 0064, 0074), wherein the SIM card status change information (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (installed, enable or disable) in the eUICC (SIM) and if SIM is inserted-state when there is no enabled profile after power-on from power-off, par 0058, 0060 and 0064. Noted, SIM status change from initial state (when power-off) to SIM at inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile is installed or enabled. Noted further, NO SIM state of a terminal into which an eSIM is loaded, par 0008) informs the AP that the AP can send the CP an instruction for querying information about the SIM card (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (disable state) in the eUICC (SIM) when there is no enabled profile after power-on, then obtains the enable state of profile after UE departs from an out of service (OOS), perform a communication function based on the enabled profile of eUICC(SIM) if profile at enabled state (implies AP fetch information of the profile through CP since management module on AP and CP connects with eUICC(SIM) ), par 0009, 0058, 0060 and 0063-0064, 0066. Noted, SIM status change from initial state (when power-off) to SIM is inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile installed or enabled state when UE departs from an out of service (OOS)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by KIM’962 into that of De Jong’435 modified by Ma’620. The motivation would have been to process a NO SIM state of a terminal into which an eSIM is loaded (par 0008).
The combination of De Jong’435, Ma’620 and KIM’962 discloses all the claim limitations but fails to explicitly teach:
send, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to the CP, wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP;
PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However Ni’177 from the same field of endeavor (see, fig. 1, method for searching network at startup, par 0054) discloses: send, in response to receiving the switch-on instruction to start up the AP (see, power on application processor,  par 0120), a network searching instruction to the CP (see, application processor send network searching instruction to communications processor after power on with service program loaded, par 0120), wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction (see, performs 4G network registration after CP obtains the network work searching instruction, par 0064-0065, 0076. Noted, 4G network is Packet switched network and registration of service in 4G including packet switched data service), and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP (see, fig. 2, application processor sends network searching instruction to communications processor after powered on with service program loaded without any feedback or report from CP, par 0077-0087, 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ni’177 into that of De Jong’435 modified by Ma’620 and KIM’962. The motivation would have been to avoid wait too long time for the AP loading service programs before the CP searching networks (par 0006).
The combination of De Jong’435, Ma’620, KIM’962 and Ni’177 discloses all the claim limitations but fails to explicitly teach: PLMN contains mobile country code (MCC) and a mobile network code (MNC).

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: PLMN contains mobile country code (MCC) and a mobile network code (MNC) (see, PLMN code comprises a Mobile Country Code ( MCC) and a Mobile Network Code ( MNC), and indicates which network operator provides communication services, par 0041). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Chang’782 into that of De Jong’435 modified by Ma’620, KIM’962 and Ni’177. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).

Regarding claim 43 (Currently Amended), de Jong’435 discloses the data connection establishment method of claim 21 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP processes an application program (see, processing sub-system running different software applications cooperating with NAS, 0031-0032), and wherein the CP (see, Fig. 5, ASM module running access stratum manager software working with UMTS access module 1012 and GSM access module, par 0035) processes wireless communication and interaction with the SIM card (see, Fig. 5 and 12, ASM module running access stratum manager software working with UMTS access module 1012 and GSM access module to access USIM or SIM card, par 0035 and 0058).
The combination of De Jong’435, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: 
wherein the AP is a first processor device, wherein the CP is a second processor device that is distinct from the first processor device,
wherein the AP processes an operating system, a user interface, and an application program.

However Ma’620 from the same field of endeavor (see, fig. 4, a startup method applied to communication terminal, par 0222) discloses: 
wherein the AP is a first processor device (see, fig. 10, application processor 1005, par 0320), wherein the CP is a second processor device (see, fig. 10, communication processor 904, par 0320) that is distinct from the first processor device (see, fig. 10, communication processor 904 is distinct from application processor 1005, par 0320),
wherein the AP (see, fig. 10, application processor, par 0320) processes an operating system, a user interface, and an application program (see, application processor performs functions of protocol stack running, man-machine interface interaction and application running of a user, par 0005).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ma’620 into that of De Jong’435 modified by Ni’177, KIM’962 and Chang’782. The motivation would have been to increase the startup speed when the terminal is powered on and started (abstract).


Claims 23-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of KIM’962, Ni’177 and Chang’782 as applied to claims 21 and 29 above, and further in view of Hsu et al (US 20110207453 A1, Priority Date: Oct 7, 2010).

Regarding claim 23 (Previously Presented), de Jong’435 modified by Ma’620, KIM’962 and Chang’782 discloses the data connection establishment method of claim 21 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031).
The combination of De Jong’435, Ma’620, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the network searching instruction is sent without the AP waiting for the CP to report radio status information to the AP, and wherein the radio status information indicates that the CP has started to search for a network.

However Ni’177 from the same field of endeavor (see, fig. 1, method for searching network at startup, par 0054) discloses: wherein the network searching instruction is sent without the AP waiting for the CP to report radio status information to the AP (see, fig. 2, application processor sends network searching instruction to communications processor after powered on with service program loaded without any feedback or report from CP, par 0077-0087, 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ni’177 into that of De Jong’435 modified by Ma’620, KIM’962 and Chang’782. The motivation would have been to avoid wait too long time for the AP loading service programs before the CP searching networks (par 0006).
The combination of De Jong’435, Ma’620, KIM’962 , Ni’177 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the radio status information indicates that the CP has started to search for a network.

However Hsu’453 from the same field of endeavor (see, fig. 1, MS equipped with two different RAT modules, par 0055) discloses: the radio status information indicates that the CP has started to search for a network (Note: report start time of a next channel activity to arbiter once RAT module plans to perform a radio activity, par 0061. Note: Fig. 13, PLMN search begins with performing measurement activity (step S1301) and other channel activity, par 0075). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Hsu’453 into that of De Jong’435 modified by Ma’620, KIM’962, Ni’177 and Chang’782. The motivation would have been to facilitate scheduling of radio activities in a coordinated manner for different RAT modules (par 0061).

Regarding claim 24 (Previously Presented), de Jong’435 discloses the data connection establishment method of claim 23 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein after sending the network searching instruction to the CP (see, Fig. 11, NAS 1108 generates a RAT PLMN search request signal and instructs access stratum manager working with activated access stratum 1112 or 1114 to search for any acceptable cell, par 0054-0055), the data connection establishment method further comprises : receiving the radio status information from the CP (see, access stratum manager sends failure code or success code to NAS, par 0056-0057).

Regarding claim 31 (Previously Presented), de Jong’435 discloses the terminal device of claim 29 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP is further configured to receive radio status information from CP (see, access stratum manager sends failure code or success code to NAS, par 0056-0057).
The combination of De Jong’435, Ma’620, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the network searching instruction is sent without the AP waiting for the CP to report radio status information to the AP, and wherein the radio status information indicates that the CP has started to search for a network.

However Ni’177 from the same field of endeavor (see, fig. 1, method for searching network at startup, par 0054) discloses: wherein the network searching instruction is sent without the AP waiting for the CP to report radio status information to the AP (see, fig. 2, application processor sends network searching instruction to communications processor after powered on with service program loaded without any feedback or report from CP, par 0077-0087, 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ni’177 into that of De Jong’435 modified by Ma’620, KIM’962 and Chang’782. The motivation would have been to avoid wait too long time for the AP loading service programs before the CP searching networks (par 0006).
The combination of De Jong’435, Ma’620, KIM’962, Ni’177 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the radio status information indicates that the CP has started to search for a network.

However Hsu’453 from the same field of endeavor (see, fig. 1, MS equipped with two different RAT modules, par 0055) discloses: the radio status information indicates that the CP has started to search for a network (Note: report start time of a next channel activity to arbiter once RAT module plans to perform a radio activity, par 0061. Note: Fig. 13, PLMN search begins with performing measurement activity (step S1301) and other channel activity, par 0075). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Hsu’453 into that of De Jong’435 modified by Ma’620, KIM’962, Ni’177 and Chang’782. The motivation would have been to facilitate scheduling of radio activities in a coordinated manner for different RAT modules (par 0061).

Regarding claim 32 (Previously Presented), de Jong’435 discloses the terminal device of claim 31 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP is further configured to receive radio status information from CP (see, access stratum manager sends failure code or success code to NAS, par 0056-0057).


Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962 and Chang’782 as applied to claims 21 and 29 above, and further in view of Liu (US 20170086101 A1, Foreign CN201410081831.6 Priority Date: Mar 6, 2014).

Regarding claim 25 (Currently Amended), de Jong’435 discloses the data connection establishment method of claim 24 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein determining the PLMN of the SIM card (see, NAS 1108 determines the highest priority PLMN/RAT as selected PLMN with acquired PLMNs and other acquired data from SIM device, par 0056-0058) comprises.
The combination of De Jong’435, Ma’620, Ni’177 and KIM’962 discloses all the claim limitations but fails to explicitly teach:
PLMN contains mobile country code (MCC) and a mobile network code (MNC),
sending to the CP responsive to receiving the SIM card status change information, the instruction for querying the information about the SIM card;  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP; and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card.

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: 
PLMN contains mobile country code (MCC) and a mobile network code (MNC) (see, PLMN code comprises a Mobile Country Code (MCC) and a Mobile Network Code (MNC), and indicates which network operator provides communication services, par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Chang’782 into that of De Jong’435 modified by Ma’620 and Ni’177. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach:
sending to the CP responsive to receiving the SIM card status change information, the instruction for querying the information about the SIM card;  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP; and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card.

However Liu’101 from the same field of endeavor (see, fig. 1, interaction between a MODEM and an AP (Application Processor) , par 0006, 0028) discloses: 
sending to the CP responsive to receiving the SIM card status change information, the instruction for querying the information about the SIM card (see, Fig. 2 step 201-202, AP acquire information from SIM card after SIM card is initialized, par 0043-0044. Note: implies AP send instruction to query information from SIM card as AP is application processor, and SIM card status changed to initialization complete);  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP (see, reads an International Mobile Subscriber Identity (IMSI) number in the SIM card, par 0044); and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card (see, analyzes the first five digits of IMSI in the SIM card, the first five digits forms a Mobile Country Code/Mobile Network Code (MCC/MNC), par 0044).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liu’101 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to provide an automatic data link switching method for a terminal (par 0033).


Regarding claim 33 (Currently Amended), de Jong’435 discloses the terminal device of claim 32 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) is further configured to.
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach:
send, to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card;  
receive the information about the SIM card from the CP; and
obtain the MCC and the MNC of the SIM card from the information about the SIM card.

However Liu’101 from the same field of endeavor (see, fig. 1, interaction between a MODEM and an AP (Application Processor) , par 0006, 0028) discloses: 
send, to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card (see, Fig. 2 step 201-202, AP acquire information from SIM card after SIM card is initialized, par 0043-0044. Note: implies AP send instruction to query information from SIM card as AP is application processor, and SIM card status changed to initialization complete);  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receive the information about the SIM card from the CP (see, reads an International Mobile Subscriber Identity (IMSI) number in the SIM card, par 0044); and
obtain the MCC and the MNC of the SIM card from the information about the SIM card (see, analyzes the first five digits of IMSI in the SIM card, the first five digits forms a Mobile Country Code/Mobile Network Code (MCC/MNC), par 0044).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Liu’101 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to provide an automatic data link switching method for a terminal (par 0033).


Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962, Chang’782 and Hsu’453 as applied to claim 23 above, and further in view of Liu’101. 

Regarding claim 26 (Currently Amended), de Jong’435 discloses the data connection establishment method of claim 23 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein determining the PLMN of the SIM card (see, NAS 1108 determines the highest priority PLMN/RAT as selected PLMN with acquired PLMNs and other acquired data from SIM device, par 0056-0058) comprises.
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Hsu’453 discloses all the claim limitations but fails to explicitly teach:
PLMN contains mobile country code (MCC) and a mobile network code (MNC),
sending to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card;  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP; and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card.

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: 
PLMN contains mobile country code (MCC) and a mobile network code (MNC) (see, PLMN code comprises a Mobile Country Code ( MCC) and a Mobile Network Code ( MNC), and indicates which network operator provides communication services, par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Chang’782 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Hsu’453. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782 and Hsu’453 discloses all the claim limitations but fails to explicitly teach:
sending to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card;  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP; and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card.

However Liu’101 from the same field of endeavor (see, fig. 1, interaction between a MODEM and an AP (Application Processor) , par 0006, 0028) discloses: 
sending to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card (see, Fig. 2 step 201-202, AP acquire information from SIM card after SIM card is initialized, par 0043-0044. Note: implies AP send instruction to query information from SIM card as AP is application processor, and SIM card status changed to initialization complete);  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receiving the information about the SIM card from the CP (see, reads an International Mobile Subscriber Identity (IMSI) number in the SIM card, par 0044); and
obtaining the MCC and the MNC of the SIM card from the information about the SIM card (see, analyzes the first five digits of IMSI in the SIM card, the first five digits forms a Mobile Country Code/Mobile Network Code (MCC/MNC), par 0044).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Liu’101 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782 and Hsu’453. The motivation would have been to provide an automatic data link switching method for a terminal (par 0033).


Regarding claim 34 (Currently Amended), de Jong’435 discloses the terminal device of claim 31 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) is further configured to receive radio status information from CP (see, access stratum manager sends failure code or success code to NAS, par 0056-0057), wherein the AP is further configured to.
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Hsu’453 discloses all the claim limitations but fails to explicitly teach:
send, to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card;  
receive the information about the SIM card from the CP; and
obtain the MCC and the MNC of the SIM card from the information about the SIM card.

However Liu’101 from the same field of endeavor (see, fig. 1, interaction between a MODEM and an AP (Application Processor) , par 0006, 0028) discloses: 
send, to the CP responsive to receiving the SIM card status change information, instruction for querying the information about the SIM card (see, Fig. 2 step 201-202, AP acquire information from SIM card after SIM card is initialized, par 0043-0044. Note: implies AP send instruction to query information from SIM card as AP is application processor, and SIM card status changed to initialization complete);  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receive the information about the SIM card from the CP (see, reads an International Mobile Subscriber Identity (IMSI) number in the SIM card, par 0044); and
obtain the MCC and the MNC of the SIM card from the information about the SIM card (see, analyzes the first five digits of IMSI in the SIM card, the first five digits forms a Mobile Country Code/Mobile Network Code (MCC/MNC), par 0044).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Liu’101 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Hsu’453. The motivation would have been to provide an automatic data link switching method for a terminal (par 0033).


Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962 and Chan’782 as applied to claim 21 and 29 above, and further in view of Tagg et al (US 20120282924 A1, Priority Date: Sept 22, 2010).

Regarding claim 27 (Previously Presented), de Jong’435 discloses the data connection establishment method of claim 21 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein determining that the data service of the CP is attached (see, active access stratum camp on one of the located PLMNs and return failure code with list of located PLMNs to NAS via access stratum manager if the selected PLMN not located, par 0057).
The combination of de Jong’435, Ma’620, Ni’177, KIM’962 and Chan’782 discloses all the claim limitations but fails to explicitly teach:
sending, to the CP based on the network status change information, an instruction for querying network registration information,
receiving the network registration information from the CP;  and 
determining, based on the network registration information, that the data service of the CP is attached. 

However Tagg’924 from the same field of endeavor (see, FIG. 1, two cellular telecommunications networks in two different countries, par 102) discloses: 
sending, to the CP based on the network status change information, an instruction for querying network registration information (Note, Italian network operator identify from the IMSI number stored in the SIM card if user is subscribed to the Italian network who originally subscribed to UK mobile network operator, par 0111. Note, it implies application processor in mobile station reading subscription information from SIM card when network changed from UK to Italy);  
receiving the network registration information from the CP (see, identify from the IMSI number stored in the SIM card if user is subscribed, par 0111. Note, it implies IMSI successfully acquired from SIM card);  and 
determining, based on the network registration information, that the data service of the CP is attached (see, identify from the IMSI number stored in the SIM card if user is subscribed to the Italian network and HLR(UK) informs the VLR(IT) whether service is to be provided in the roamed-to network, par 0111-0112). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Tagg’924 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chan’782. The motivation would have been to verify whether the mobile phone is authorized to use the roamed-to network (par 0109).

Regarding claim 35 (Previously Presented), de Jong’435 discloses the terminal device of claim 29 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) is further configured to.
The combination of de Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach:
send, to the CP based on the network status change information, an instruction for querying network registration information,
receive the network registration information from the CP;  and 
determine, based on the network registration information, that the data service of the CP is attached. 

However Tagg’924 from the same field of endeavor (see, FIG. 1, two cellular telecommunications networks in two different countries, par 102) discloses: 
sending, to the CP based on the network status change information, an instruction for querying network registration information (Note, Italian network operator identify from the IMSI number stored in the SIM card if user is subscribed to the Italian network who originally subscribed to UK mobile network operator, par 0111. Note, it implies application processor in mobile station reading subscription information from SIM card when network changed from UK to Italy);  
receiving the network registration information from the CP (see, identify from the IMSI number stored in the SIM card if user is subscribed, par 0111. Note, it implies IMSI successfully acquired from SIM card);  and 
determining, based on the network registration information, that the data service of the CP is attached (see, identify from the IMSI number stored in the SIM card if user is subscribed to the Italian network and HLR(UK) informs the VLR(IT) whether service is to be provided in the roamed-to network, par 0111-0112). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Tagg’924 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to verify whether the mobile phone is authorized to use the roamed-to network (par 0109).


Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962, Chang’782 and Liu’101 as applied to claim 25 and 33 above, and further in view of Davis et al (US 20130290700 A1, Priority Date: March 14, 2013), Abbott et al (US 20160330600 A1, Foreign Priority Date: Dec 31, 2015) and Kong ( CN103813295A, PD 2012-11-13, see, English Abstract).

Regarding claim 28 (Currently Amended), de Jong’435 discloses the data connection establishment method of claim 25 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), further comprising: obtaining, from the information about the SIM card (see, NAS 1108 extracts the required USIM or SIM parameters, par 0059), sending the data connection establishment instruction to the CP base on PLMN such that the CP establishes the data connection to the found network based on the PLMN (Note, NAS receives a command to establish a communication link between device application and a network by selecting the highest priority PLMN, and causes access stratum manager to activate one of the access stratum to provide air link for PS (packet switched) according to list of located PLMNs, par 0041, 0047, 0054, 0056-0059. Note: implies found networks from list of located PLMNs when selected PLMN is not located by the active access stratum and implies selecting one of the found networks via selecting PLMN according to priority, par 0057). 
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782 and Liu’101 discloses all the claim limitations but fails to explicitly teach: 
information from the SIM card includes a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining the serial number, the local phone number, the voice mailbox identifier, the call transfer identifier, and the operator name information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Davis’700 from the same field of endeavor (see, fig. 1, system includes a unique identifier unit communicates over a network, par 0118) discloses: 
information from the SIM card includes a serial number, a local phone number, a voice mailbox identifier, and operator name information of the SIM card (see, SIM card contains unique serial number, Service Dialing Numbers (SDN), SMSC (Short Message Service Center) number, Service Provider Name (SPN), par 0148). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Davis’700 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782 and Liu’101. The motivation would have been to identify a subscriber on mobile telephony devices (par 0148).

The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Liu’101 and Davis’700 discloses all the claim limitations but fails to explicitly teach: 
information from the SIM card includes a call transfer identifier, 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Abbott’600 from the same field of endeavor (see, fig. 2, system includes user device communicates over a plurality of networks, par 0023) discloses: information from the SIM card includes a call transfer identifier (each user sets call transfer for the main card and the secondary card, par 0022).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Abbott’600 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Liu’101 and Davis’700. The motivation would have been to continue the call when the user leaves the location of their desk phone (par 0022).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Liu’101, Davis’700 and Abbott’600 discloses all the claim limitations but fails to explicitly teach: 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Kong’295 from the same field of endeavor (see, fig. 1, flow schematic diagram of the automatic configuration of APN parameter, par 0051) discloses: 
creating an access point name (APN) based on the MCC and the MNC such that establishing a data connection to the found network based on the APN (see, search and obtain the APN parameter via corresponding MCC+MNC value to connect to the network, par 0002, 0018), and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel (note, read and compare the MCC+MNC value in the subfile with MCC+MNC value in the SIM/USIM card, search corresponding subfile and obtain the APN parameter with corresponding MCC+MNC value, par 0018. Note: it implies APN parameter will be obtained once MCC and MNC value read from the SIM card without waiting for other information to be read and thus could be processed in parallel).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kong’295 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Liu’101, Davis’700 and Abbott’600. The motivation would have been to improve the speed that APN parameter automatically configures and upgrades user's experience (par 0004).


Regarding claim 37 (Currently Amended), de Jong’435 discloses the terminal device of claim 33 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein the AP is further configured to: obtaining, from the information about the SIM card (see, NAS 1108 extracts the required USIM or SIM parameters, par 0059), the CP establishes a data connection to the found network based on the PLMN (Note, NAS 1108 determines the next highest priority PLMN/RAT and instructs the access stratum manager 1110 to select the highest priority PLMN/RAT by generating a RAT PLMN search request signal after obtaining list of located PLMNs and the failure code, then access stratum camps on the strongest cell in that PLMN and responses with confirm signal, par 0054, 0056-0059). 
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782 and Liu’101 discloses all the claim limitations but fails to explicitly teach: 
information from the SIM card includes a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining the serial number, the local phone number, the voice mailbox identifier, the call transfer identifier, and the operator name information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Davis’700 from the same field of endeavor (see, fig. 1, system includes a unique identifier unit communicates over a network, par 0118) discloses: 
information from the SIM card includes a serial number, a local phone number, a voice mailbox identifier, and operator name information of the SIM card(see, SIM card contains unique serial number, Service Dialing Numbers (SDN), SMSC (Short Message Service Center) number, Service Provider Name (SPN), par 0148). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Davis’700 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782 and Liu’101. The motivation would have been to identify a subscriber on mobile telephony devices (par 0148).

The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Liu’101 and Davis’700 discloses all the claim limitations but fails to explicitly teach: 
information from the SIM card includes a call transfer identifier, 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Abbott’600 from the same field of endeavor (see, fig. 2, system includes user device communicates over a plurality of networks, par 0023) discloses: information from the SIM card includes a call transfer identifier (each user sets call transfer for the main card and the secondary card, par 0022).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Abbott’600 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Liu’101 and Davis’700. The motivation would have been to continue the call when the user leaves the location of their desk phone (par 0022).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Liu’101, Davis’700 and Abbott’600 discloses all the claim limitations but fails to explicitly teach: 
creating an access point name (APN) based on the MCC and the MNC such that the CP establishes a data connection to the found network based on the APN, and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel.

However Kong’295 from the same field of endeavor (see, fig. 1, flow schematic diagram of the automatic configuration of APN parameter, par 0051) discloses: 
creating an access point name (APN) based on the MCC and the MNC such that establishing a data connection to the found network based on the APN (see, search and obtain the APN parameter via corresponding MCC+MNC value to connect to the network, par 0002, 0018), and 
wherein obtaining information of the SIM card and creating the APN based on the MCC and the MNC are performed in parallel (note, read and compare the MCC+MNC value in the subfile with MCC+MNC value in the SIM/USIM card, search corresponding subfile and obtain the APN parameter with corresponding MCC+MNC value, par 0018. Note: it implies APN parameter will be obtained once MCC and MNC value read from the SIM card without waiting for other information to be read and thus could be processed in parallel).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Kong’295 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Liu’101, Davis’700 and Abbott’600. The motivation would have been to improve the speed that APN parameter automatically configures and upgrades user's experience (par 0004).


Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962, Chang’782, Davis’700, Abbott’600 and Kong’295.

Regarding claim 38 (Previously Presented), de Jong’435 discloses a terminal device (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), comprising:
a communications bus (see, fig. 5, communication connection between NAS module and ASM module, par 0035); 
a communications processor (CP) (see, Fig. 5, ASM module running access stratum manager software working with UMTS access module 1012 and GSM access module, par 0035); and 
an application processor (AP) coupled to the CP using the communications bus (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) and configured to: 
receive a switch-on instruction (see, device is initialized at start-up and stack request signals send to access stratums, par 0052); 
obtain PLMN from information about the SIM card (see, NAS 1108 extracts the required USIM or SIM parameters, par 0059); 
send a data connection establishment instruction to the CP such that the CP establishes a data connection to the found network (Note, NAS receives a command to establish a communication link between device application and a network by selecting the highest priority PLMN, and causes access stratum manager to activate one of the access stratum to provide air link for PS (packet switched) according to list of located PLMNs, par 0041, 0047, 0054, 0056-0059. Note: implies found networks from list of located PLMNs when selected PLMN is not located by the active access stratum and implies selecting one of the found networks via selecting PLMN according to priority, par 0057). 
De Jong’435 discloses all the claim limitations but fails to explicitly teach: 
receive a switch-on instruction to start up the AP;
send, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to the CP, wherein the networking searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identity module (SIM) card status change information and network status change information to the AP, and wherein the SIM card status change information is used to inform the AP that the AP can send the CP an instruction for querying information about the SIM card;
PLMN includes a mobile country code (MCC) and a mobile network code (MNC); 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card;  
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN. 

However Ma’620 from the same field of endeavor (see, fig. 4, a startup method applied to communication terminal, par 0222) discloses: receive a switch-on instruction to start up the AP (see, fig. 4 and 10, receive a startup signal to trigger terminal to perform a startup, and supply power to components of the terminal including application processor and communication processor, par 0223-0225 and 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ma’620 into that of De Jong’435. The motivation would have been to provide quicker startup method to terminal comparing with prior art (par 0235).
The combination of De Jong’435 and Ma’620 discloses all the claim limitations but fails to explicitly teach: 
send, in response to receiving the switch-on instruction to start up the AP, a network searching instruction to the CP, wherein the networking searching instruction instructs the CP to search for a network and instructs the CP to register a Packet Switched (PS) data service with a found network, and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identity module (SIM) card status change information and network status change information to the AP, and wherein the SIM card status change information is used to inform the AP that the AP can send the CP an instruction for querying information about the SIM card;
PLMN includes a mobile country code (MCC) and a mobile network code (MNC); 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card;  
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN.

However Ni’177 from the same field of endeavor (see, fig. 1, method for searching network at startup, par 0054) discloses: send, in response to receiving the switch-on instruction to start up the AP (see, power on application processor,  par 0120), a network searching instruction to the CP (see, application processor send network searching instruction to communications processor after power on with service program loaded, par 0120), wherein the CP is configured to search for a network based on the network searching instruction and to register a Packet Switched (PS) data service with a found network based on the network searching instruction (see, performs 4G network registration after CP obtains the network work searching instruction, par 0064-0065, 0076. Noted, 4G network is Packet switched network and registration of service in 4G including packet switched data service), and wherein the network searching instruction is sent without the AP waiting for the CP to report subscriber identification module (SIM) card status change information and network status change information to the AP (see, fig. 2, application processor sends network searching instruction to communications processor after powered on with service program loaded without any feedback or report from CP, par 0077-0087, 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Ni’177 into that of De Jong’435 modified by Ma’620. The motivation would have been to avoid wait too long time for the AP loading service programs before the CP searching networks (par 0006).
The combination of De Jong’435, Ma’620 and Ni’177 discloses all the claim limitations but fails to explicitly teach:
wherein the SIM card status change information is used to inform the AP that the AP can send the CP an instruction for querying information about the SIM card;
PLMN includes a mobile country code (MCC) and a mobile network code (MNC); 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card;  
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN.

However KIM’962 from the same field of endeavor (see, fig. 1, UE in wireless network includes an application processor (AP) 110, a communication processor (CP) 120 and an embedded universal integrated circuit card (eUICC) 130, par 0035-0036) discloses:
wherein the SIM card status change information (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (installed, enable or disable) in the eUICC (SIM) and if SIM is inserted-state when there is no enabled profile after power-on from power-off, par 0058, 0060 and 0064. Noted, SIM status change from initial state (when power-off) to SIM at inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile is installed or enabled. Noted further, NO SIM state of a terminal into which an eSIM is loaded, par 0008) informs the AP that the AP can send the CP an instruction for querying information about the SIM card (see, fig. 1, management module (LPA) implemented in AP obtains state of profile (disable state) in the eUICC (SIM) when there is no enabled profile after power-on, then obtains the enable state of profile after UE departs from an out of service (OOS), perform a communication function based on the enabled profile of eUICC(SIM) if profile at enabled state (implies AP fetch information of the profile through CP since management module on AP and CP connects with eUICC(SIM) ), par 0009, 0058, 0060 and 0063-0064, 0066. Noted, SIM status change from initial state (when power-off) to SIM is inserted-state or not in inserted-state (when power-on), from profile in eUICC disable state to profile installed or enabled state when UE departs from an out of service (OOS)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by KIM’962 into that of De Jong’435 modified by Ma’620 and Ni’177. The motivation would have been to process a NO SIM state of a terminal into which an eSIM is loaded (par 0008).
The combination of De Jong’435, Ma’620, Ni’177 and KIM’962 discloses all the claim limitations but fails to explicitly teach:
PLMN includes a mobile country code (MCC) and a mobile network code (MNC); 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card;  
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN.

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: PLMN contains mobile country code (MCC) and a mobile network code (MNC) (see, PLMN code comprises a Mobile Country Code ( MCC) and a Mobile Network Code ( MNC), and indicates which network operator provides communication services, par 0041). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Chang’782 into that of De Jong’435 modified by Ma’620, Ni’177 and KIM’962. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).

The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier, a call transfer identifier, and operator name information of the SIM card;  
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN. 

However Davis’700 from the same field of endeavor (see, fig. 1, system includes a unique identifier unit communicates over a network, par 0118) discloses: 
obtain, from the information about the SIM card, a serial number, a local phone number, a voice mailbox identifier and operator name information of the SIM card (see, SIM card contains unique serial number, Service Dialing Numbers (SDN), SMSC (Short Message Service Center) number, Service Provider Name (SPN), par 0148). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Davis’700 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to identify a subscriber on mobile telephony devices (par 0148).

The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782 and Davis’700 discloses all the claim limitations but fails to explicitly teach: 
Obtaining information from the SIM card includes a call transfer identifier, 
create, in parallel with the obtaining, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN. 

However Abbott’600 from the same field of endeavor (see, fig. 2, system includes user device communicates over a plurality of networks, par 0023) discloses: information from the SIM card includes a call transfer identifier (each user sets call transfer for the main card and the secondary card, par 0022).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Abbott’600 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782 and Davis’700. The motivation would have been to continue the call when the user leaves the location of their desk phone (par 0022).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Davis’700 and Abbott’600 discloses all the claim limitations but fails to explicitly teach: 
create, in parallel with the Obtaining information from the SIM card, an access point name (APN) based on the MCC and the MNC;  and
establish a data connection to a found network based on the APN. 

However Kong’295 from the same field of endeavor (see, fig. 1, flow schematic diagram of the automatic configuration of APN parameter, par 0051) discloses: 
create, in parallel with the Obtaining information from the SIM card, an access point name (APN) based on the MCC and the MNC (note, read and compare the MCC+MNC value in the subfile with MCC+MNC value in the SIM/USIM card, search corresponding subfile and obtain the APN parameter with corresponding MCC+MNC value, par 0018. Note: it implies APN parameter will be obtained once MCC and MNC value read from the SIM card without waiting for other information to be read and thus could be processed in parallel), and 
establish a data connection to a found network based on the APN (see, search and obtain the APN parameter via corresponding MCC+MNC value to connect to the network, par 0002, 0018). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Kong’295 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Davis’700 and Abbott’600. The motivation would have been to improve the speed that APN parameter automatically configures and upgrades user's experience (par 0004).

Regarding claim 39 (Currently Amended), de Jong’435 discloses the terminal device of claim 38 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031), wherein after the AP receives the switch-on instruction (see, device is initialized at start-up and stack request signals send to access stratums, par 0052), the AP (see, processing sub-system running different software applications cooperating with NAS, 0031-0032) is further configured to: 
receive the SIM card status change information and the network status change information from the CP (Note, fig. 11-12, NAS receives request to require data from USIM/SIM device from selected access stratum via access stratum manager and responses the request, receives list of located PLMNs and the failure code, par 0057-0058. Note: request of requiring data from SIM device implies SIM card status now changed to activated after startup, par 0058);  
send the data connection establishment instruction to the CP after determining, based on the network status change information, that the CP successfully registered a Packet Switched (PS) data service (Note, NAS receives a command to establish a communication link between device application and a network by selecting the highest priority PLMN, and causes access stratum manager to activate one of the access stratum to provide air link for PS (packet switched) according to list of located PLMNs, par 0041, 0047, 0054, 0056-0059. Note: implies found networks from list of located PLMNs when selected PLMN is not located by the active access stratum and implies selecting one of the found networks via selecting PLMN according to priority, par 0057). 
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Davis’700, Abbott’600 and Kong’295 discloses all the claim limitations but fails to explicitly teach: 
send, to the CP based on the SIM card status change information, the instruction for querying the information about the SIM card;  
receive the information about the SIM card from the CP;  
obtain the MCC and the MNC of the SIM card from the information about the SIM card.

However Chang’782 from the same field of endeavor (see, fig. 2, mobile station including baseband chip, RF module and multiple SIM cards, par 0034) discloses: 
send, to the CP based on the SIM card status change information, the instruction for querying the information about the SIM card (see, baseband MCU immediately programmed to fetch data from SIM card after plugging in the SIM card, par 0035. Note: implies SIM card status changed from not plugged in to plugged in);  525402-v3/4657-587004Atty. Docket No. 4657-58700 (85180456US08)
receive the information about the SIM card from the CP (see, Fig. 2, Baseband chip 22 reads data from one of SIM/USIM cards, par 0034); and
obtain the MCC and the MNC of the SIM card from the information about the SIM card (see, PLMN code comprises a Mobile Country Code (MCC) and a Mobile Network Code (MNC), and acquired and stored in a corresponding SIM card, par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Chang’782 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Davis’700, Abbott’600 and Kong’295. The motivation would have been to select a cell to be camped on based on BCCH information and periodic measurements of the signaling strength of the BCCH carriers (par 0041).


Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962 and Chang’782 as applied to claims 21 and 29 above, and further in view of Nizri et al (US20100022242A1).

Regarding claim 40 (Previously Presented), de Jong’435 modified by Ma’620, Ni’177 and Chang’782 discloses the data connection establishment method of claim 21 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031). 
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the CP successfully registers the PS data service before the AP sends the data connection establishment instruction to the CP.

However Nizri’242 from the same field of endeavor (see, fig. 1, hybrid GSM/CDMA cellular communications system 20 built around a public land mobile network (PLMN) 22, par 0099) discloses: wherein the CP successfully registers the PS data service before the AP sends the data connection establishment instruction to the CP (see, Fig. 7A, MS 40 enters a PLMN selection (state 100) upon switch-on, selects one of the air interfaces (state 102), enters stored list cell selection (state 107), then camped normally (state 108), par 0023, 136-137. Noted: manual PLMN selection could be performed after camp normally (state 108) but IMSI unknown (as shown in fig. 7A. Here manual PLMN selection corresponding to AP sends data connection establishment instruction to the CP as manual selection has to gone through Application, and CP successfully registers the PS data service corresponding to camped normally (state 108)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Nizri’242 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to flow processing of GSM/CDMA MS 40 in idle mode (par 0135).

Regarding claim 41 (Previously Presented), de Jong’435 discloses the terminal device of claim 29 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962 and Chang’782 discloses all the claim limitations but fails to explicitly teach: wherein the CP successfully registers the PS data service before the AP sends the data connection establishment instruction to the CP.

However Nizri’242 from the same field of endeavor (see, fig. 1, hybrid GSM/CDMA cellular communications system 20 built around a public land mobile network (PLMN) 22, par 0099) discloses: wherein the CP successfully registers the PS data service before the AP sends the data connection establishment instruction to the CP (see, Fig. 7A, MS 40 enters a PLMN selection (state 100) upon switch-on, selects one of the air interfaces (state 102), enters stored list cell selection (state 107), then camped normally (state 108), par 0023, 136-137. Noted: manual PLMN selection could be performed after camp normally (state 108) but IMSI unknown (as shown in fig. 7A. Here manual PLMN selection corresponding to AP sends data connection establishment instruction to the CP as manual selection has to gone through Application, and CP successfully registers the PS data service corresponding to camped normally (state 108)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the terminal device pertains to as taught by Nizri’242 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962 and Chang’782. The motivation would have been to flow processing of GSM/CDMA MS 40 in idle mode (par 0135).


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over de Jong’435 in view of Ma’620, and further in view of Ni’177, KIM’962, Chang’782, Davis’700, Abbott’600 and Kong’295 as applied to 38 above, and further in view of Nizri’242.

Regarding claim 42 (Previously Presented), de Jong’435 modified by Chang’782, Davis’700, Abbott’600 and Kong’295 discloses the terminal device of claim 38 (see, Fig. 4-5, multi-mode mobile communication device with processing sub-system running different software applications cooperating with NAS communicates with multiple access networks, par 0020-0021, 0030-0031).
The combination of De Jong’435, Ma’620, Ni’177, KIM’962, Chang’782, Davis’700, Abbott’600 and Kong’295 discloses all the claim limitations but fails to explicitly teach: wherein the CP successfully registers the PS data service before the AP sends the data connection establishment instruction to the CP.
However Nizri’242 from the same field of endeavor (see, fig. 1, hybrid GSM/CDMA cellular communications system 20 built around a public land mobile network (PLMN) 22, par 0099) discloses: wherein the CP successfully registers a Packet Switched (PS) data service before the AP sends the data connection establishment instruction to the CP (see, Fig. 7A, MS 40 enters a PLMN selection (state 100) upon switch-on, selects one of the air interfaces (state 102), enters stored list cell selection (state 107), then camped normally (state 108), par 0023, 136-137. Noted: manual PLMN selection could be performed after camp normally (state 108) but IMSI unknown (as shown in fig. 7A. Here manual PLMN selection corresponding to AP sends data connection establishment instruction to the CP as manual selection has to gone through Application, and CP successfully registers the PS data service corresponding to camped normally (state 108)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal device as taught by Nizri’242 into that of De Jong’435 modified by Ma’620, Ni’177, KIM’962, Chang’782, Davis’700, Abbott’600 and Kong’295. The motivation would have been to flow processing of GSM/CDMA MS 40 in idle mode (par 0135).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oozeki (US20090163245A1) discloses: SIM inserted state detecting mechanism 112 is a switch to detect by mechanical means an inserted state of the SIM card. By use of the SIM inserted state detection signal 210, the inserted state of the SIM card is notified to the interruption detecting module 110. The SIM terminal contact module 113 is a mechanism with which a terminal of the SIM card inserted by the user is brought into contact (par 0020), control module 111 waits for a reply (Answer To Reset (ATR)) of RST 203 from the SIM card (step ST304) (par 0025).

Chen et al (US20130262927A1) discloses: communication processor re-initiates network search and authentication (par 0050), after the registration of the SIM card is successful, the display information about the successful registration of the SIM card is displayed on the terminal interface, to provide for the user a prompt that the registration of the SIM card is successful and that a network associated with the SIM can be used normally (par 0051), provide for the user a prompt that the registration of the SIM card is successful and that a network associated with the SIM can be used normally (par 0077).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473